Citation Nr: 0828854	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  00-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disorders.

2.  Entitlement to service connection for bilateral elbow 
disorders.

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

4.  Entitlement to an initial disability rating in excess of 
10 percent for thoracolumbar spine strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1977 to 
March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes the veteran's original appeal also included 
nine other claims.  These claims were either denied or 
granted by the Board in its May 2006 decision or were granted 
by the Appeals Management Center in September 2007.  The full 
benefit sought on these claims has, therefore, been granted, 
and these claims are no longer before the Board for 
consideration.

The issue of entitlement to an increased disability rating 
for service-connected thoracolumbar spine strain is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On August 4, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the veteran's appeal of the claims for service 
connection for bilateral shoulder disorders and bilateral 
elbow disorders and an initial compensable disability rating 
for hemorrhoids is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, requested in a letter 
received by the Board on August 4, 2008 to withdraw this 
appeal as to the claims for service connection for bilateral 
shoulder disorders and bilateral elbow disorders and an 
initial compensable disability rating for hemorrhoids.  Thus 
the requirements for a withdrawal have been met.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for entitlement to service connection for 
bilateral shoulder disorders is dismissed.

The appeal for entitlement to service connection for 
bilateral elbow disorders is dismissed.

The appeal for entitlement to an initial compensable 
disability rating for hemorrhoids is dismissed.




REMAND

As indicated above, on August 4, 2008, the Board received a 
letter from the veteran's representative indicating that the 
veteran desired to withdraw his appeal as to the issues then 
remaining.  In this notice, however, his representative also 
specifically expresses the veteran's disagreement with the 
initial evaluation of 10 percent assigned for thoracolumbar 
spine strain, which had been awarded in a September 2007 
rating action.  As a Statement of the Case has yet to be 
provided, it is proper to remand this claim.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the Statement of the Case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.  

Accordingly, this claim is REMANDED for the following:

Provide the veteran a Statement of the Case 
as to the issue of entitlement to an initial 
disability rating in excess of 10 percent 
for his service-connected thoracolumbar 
spine strain.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2007).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


